Rugg, C.J.
This is a petition praying that the defendants be adjudged in contempt for violation of an injunction. The judge found the material facts, ruled that the respondents were not in contempt, and ordered that the petition be dismissed. The plaintiff appealed.
The plaintiff apparently relied upon the statutes as authorizing an appeal in contempt proceedings. G. L. c. 214, § 19; c. 231, § 96. Samuel v. Page-Storms Drop Forge Co. 243 Mass. 133.
It is doubtful whether those statutes were intended to *348apply to contempt proceedings, or whether, if so intended and phrased, they would be constitutional. It is an essential part of the common law conception of a court of superior jurisdiction that it possesses summary power with respect to contempts tending to obstruct or degrade the administration of justice. Cartwright's Case, 114 Mass. 230, 238. Walton Lunch Co. v. Kearney, 236 Mass. 310, 315-318. The proper way to review an error of law in contempt proceedings is by writ of error. Hurley v. Commonwealth, 188 Mass. 443. Without pausing to consider or decide these questions, it is enough to say that, in any event, the ultimate decision must be against the plaintiff, and in such case there is no objection to stating the grounds of substantive law supporting that result even in a contempt case. Commonwealth v. McNary, ante, 46.
The defendants were enjoined “ from using Jordan Promenade for uses other than passing and re-passing thereon, to and from Jordan Promenade and the ways to which said Jordan Promenade gives access and Jordan Pond as shown on plan of 1906.”
The pertinent facts áre that the defendants transported ice loaded upon sleds on Jordan Pond by horses across Jordan Promenade to another connecting way and thence to their ice house on abutting land. Jordan Promenade was not obstructed thereby. The defendants had never used Jordan Promenade for transportation of ice until after the entry of the injunction, of which they had knowledge.
There is no error of law apparent on this record. No facts are found which require an adjudication that the defendants were violating the terms of the injunction. There is nothing to indicate that the defendants overstepped their rights of passage on Jordan' Promenade. The name is not of itself sufficient so to restrict its use, in view of all the circumstances, as to prohibit the use made of it by the defendants. If resort be had to the record of the case in 243 Mass. 121, there is nothing to show that acts of the defendants violated any rights of the plaintiff. Parsons v. New York, New Haven & Hartford Railroad, 216 Mass. 269, 273.

Order dismissing petition affirmed.